Citation Nr: 1402595	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1987  to May 2006. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in part, denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.

In October 2011, the Board remanded this claim for further development which has been completed, and the case has been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran has not had a bilateral knee disability during the pendency of his claim.   


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Concerns

As noted above, the Board remanded this matter in October 2011.  The Board instructed the Appeals Management Center (AMC)/RO to assist the Veteran in obtaining outstanding treatment records, undertake any additional development required, and to readjudicate the claim.  In a November 2011 letter, the AMC requested that the Veteran identify any outstanding evidence and enclosed a VA Form 21-4142, Authorization and Consent to Release Information.  To date the Veteran has not returned the form or otherwise identified any outstanding records.  Additionally, the Veteran was scheduled for an examination in August 2012 for which he failed to appear.  Subsequently, his claim was readjudicated in an August 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in February 2006, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  At the time he filed his claim, the Veteran signed a "Revised BDD VCAA Notice" indicating that he had no other information or evidence to give VA to substantiate his claim.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided notice regarding assignment of disability ratings.  Thereafter, the claim was reviewed and the RO issued the June 2006 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  Additionally, the Veteran was afforded an examination in February 2006.  Review of the examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this  examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  

As noted above, this matter was remanded in October 2011 to provide the Veteran with an opportunity to identify any outstanding treatment records.  However, to date he has not done so.  Additionally, the Veteran was scheduled for further examination in August 2012 for which he failed to report.  Significantly, in its January 2014  informal hearing presentation, the Veteran's representative noted the Veteran's failure to report for his scheduled VA examination but did not provide any reasons for the failure to report, indicate that the Veteran did not receive notification of the examination, or state that further attempts to schedule an additional examination was warranted.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Therefore, the Board finds that additional efforts to assist the Veteran with obtaining additional and to schedule the Veteran for further evaluation would be futile, and as such, the Board finds that VA has fulfilled its duty to assist has been met.  38 C.F.R. 
§ 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312

The Veteran has declined to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.


Analysis

The Veteran essentially contends that he has a current bilateral knee disability related to service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  This presumption does not apply in the present case as there is no competent evidence of arthritis.  

With respect to Hickson element (1), current disability, there is no evidence in the record of a current bilateral knee disability.   The February 2006 examination report noted the Veteran's history that he had arthritis and meniscal knee disease since 1992.  However, upon evaluation of the Veteran, the examiner determined that there was no diagnosis as there was no pathology.  Notably, X-rays showed normal bilateral knees.  

Based on the evidence of record at this time, there is has been no diagnosis of a bilateral knee disorder at any time during the pendency of the Veteran's claim.   Although the Veteran reported that he had a knee disability, there is no competent evidence of a current knee disability as specifically noted in the February 2006 examination report.  As set forth above, VA attempted to schedule the Veteran for further evaluation of his disability but he failed to cooperate.  In any case, as to the Veteran's complaints of knee pain, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for a bilateral knee disability is not warranted. 

The Veteran, as a lay person, is competent to note what he experiences, including knee pain, swelling, stiffness, and giving way.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question as to whether the Veteran's knee symptoms warrant a diagnosis of a disability is different than identifying a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau, 492 F.3d at 1376 (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  That is, appropriate expertise is required to determine whether the Veteran has a currently diagnosed bilateral knee disability.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of a musculoskeletal disability.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he experiences, he is not competent to ascertain whether his knee complaints are commensurate with a diagnosed disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight to the February 2006 examination findings rendered by a trained medical professional after physical and radiological evaluations.  

At this time, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a bilateral knee disability is not warranted. 


ORDER

Service connection for a bilateral knee disability is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


